     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 1 of 10



 1   Robert M. Tzall
     Nevada State Bar No. 13412
 2   The Law Offices of Robert M. Tzall
 3   2551 N. Green Valley Parkway
     Building C, Suite 303
 4   Henderson, NV 89014
     Tel: 702-666-0233
 5   robert@tzalllegal.com
 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8                                 FOR THE DISTRICT OF NEVADA

 9
      Clesha Jackson aka Rodriguez, Individually )       Docket No.
10
      and on Behalf of All Others Similarly      )
11    Situated                                   )
                                                 )       CLASS ACTION COMPLAINT for
                    Plaintiff,                   )       violations of the Fair Debt Collection
12                                               )       Practices Act, 15 U.S.C. § 1692 et seq.
             vs.                                 )
13                                               )       DEMAND FOR JURY TRIAL
                                                 )
14
      Midland Credit Management, Inc., Midland )
      Funding LLC                                )
15                                               )
      and John Does 1-25
16
                   Defendant(s).
17

18

19          Plaintiff Clesha Jackson aka Rodriguez (hereinafter, “Plaintiff”), a Nevada resident,
20
     brings this Class Action Complaint by and through her attorney, The Law Offices of Robert M.
21
     Tzall against Defendants Midland Credit Management, Inc. (hereinafter Defendant “MCM”) and
22
     Defendant Midland Funding LLC (hereinafter “Defendant Midland Funding”) individually and
23

24   on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of

25   Civil Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

26   specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.
27

28
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 2 of 10



 1

 2

 3
                          INTRODUCTION/PRELIMINARY STATEMENT
 4
           1.      Congress enacted the Fair Debt Collection Practices Act (the “FDCPA”) in 1977
 5
        in response to the “abundant evidence of the use of abusive, deceptive, and unfair debt
 6

 7      collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was

 8      concerned that “abusive debt collection practices contribute to the number of personal

 9      bankruptcies, to material instability, to the loss of jobs, and to invasions of individual
10
        privacy.” Id. Congress concluded that “existing laws…[we]re inadequate to protect
11
        consumers,” and that “‘the effective collection of debts’ does not require ‘misrepresentation
12
        or other abusive debt collection practices.’” 15 U.S.C. §§ 1692(b) & (c).
13
           2.      Congress explained that the purpose of the Act was not only to eliminate abusive
14

15      debt collection practices, but also to “insure that those debt collectors who refrain from using

16      abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). “After
17      determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),
18
        Congress gave consumers a private cause of action against debt collectors who fail to comply
19
        with the Act. Id. § 1692k.
20
                                      JURISDICTION AND VENUE
21

22         3.      The Court has jurisdiction over this class action pursuant to 15 U.S.C. § 1692 et.

23      seq. and 28 U.S.C. § 2201. The Court has pendent jurisdiction over the State law claims in

24      this action pursuant to 28 U.S.C. § 1367(a).
25         4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this
26
        is where the Plaintiff resides as well as where a substantial part of the events or omissions
27
        giving rise to this claim occurred.
28
                                                     -2-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 3 of 10



 1

 2                                    NATURE OF THE ACTION
 3
           5.      Plaintiff brings this class action on behalf of a class of Nevada consumers under
 4
        §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt
 5
        Collections Practices Act (“FDCPA”), and
 6

 7         6.      Plaintiff is seeking damages and declaratory relief.

 8

 9                                               PARTIES
10
           7.      Plaintiff is a resident of the State of Nevada, County of Nye, with an address of
11
        5020 Holly Street, Pahrump, NV 89060.
12
           8.      Defendant MCM is a "debt collector" as the phrase is defined in 15 U.S.C.
13
        § 1692(a)(6) and as used in the FDCPA and can be served upon their registered agent,
14

15      Corporation Service Company Which Will Do Business in California as CSC-Lawyers

16      Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.
17         9.      Upon information and belief, Defendant MCM is a company that uses the mail,
18
        telephone, and facsimile and regularly engages in business the principal purpose of which is
19
        to attempt to collect debts alleged to be due another.
20
             10.   Defendant Midland Funding is a "debt collector" as the phrase is defined in 15
21

22       U.S.C. § 1692(a)(6) and as used in the FDCPA and can be served upon their registered

23       agent, Corporation Service Company Which Will Do Business in California as CSC-

24       Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA
25       95833.
26
27

28
                                                    -3-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 4 of 10



 1         11.      Upon information and belief, Defendant Midland Funding is a company that uses
 2      the mail, telephone, and facsimile and regularly engages in business the principal purpose of
 3
        which is to attempt to collect debts alleged to be due another.
 4
           12.      John Does l-25, are fictitious names of individuals and businesses alleged for the
 5
        purpose of substituting names of Defendants whose identities will be disclosed in discovery
 6

 7      and should be made parties to this action.

 8                                           CLASS ALLEGATIONS

 9         13.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.
10
        P. 23(a) and 23(b)(3).
11
           14.      The Class consists of:
12
                 a. all individuals with addresses in the State of Nevada;
13
                 b. to whom Defendant MCM sent an initial collection letter attempting to collect a
14

15                  consumer debt;

16               c. on behalf of Defendant Midland Funding;
17               d. containing deceptively worded settlement offers;
18
                 e. which letter was sent on or after a date one (1) year prior to the filing of this action
19
                    and on or before a date twenty-one (2l) days after the filing of this action.
20
           15.      The identities of all class members are readily ascertainable from the records of
21

22      Defendants and those companies and entities on whose behalf they attempt to collect and/or

23      have purchased debts.

24         16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,
25      partners, managers, directors and employees of the Defendants and their respective immediate
26
        families, and legal counsel for all parties to this action, and all members of their immediate
27
        families.
28
                                                      -4-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 5 of 10



 1         17.     There are questions of law and fact common to the Plaintiff Class, which common
 2      issues predominate over any issues involving only individual class members. The principal
 3
        issue is whether the Defendants' written communications to consumers, in the forms attached
 4
        as Exhibit A, violate 15 U.S.C. §§ 1692e.
 5
           18.     The Plaintiff’s claims are typical of the class members, as all are based upon the
 6

 7      same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of

 8      the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with

 9      experience in handling consumer lawsuits, complex legal issues, and class actions, and neither
10
        the Plaintiff nor her attorneys have any interests, which might cause them not to vigorously
11
        pursue this action.
12
           19.     This action has been brought, and may properly be maintained, as a class action
13
        pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is
14

15      a well-defined community interest in the litigation:

16                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,
17                     that the Plaintiff Class defined above is so numerous that joinder of all
18
                       members would be impractical.
19
                   b. Common Questions Predominate: Common questions of law and fact exist
20
                       as to all members of the Plaintiff Class and those questions predominance over
21

22                     any questions or issues involving only individual class members. The principal

23                     issue is whether the Defendants' written communications to consumers, in the

24                     forms attached as Exhibit A violate 15 U.S.C. § 1692e.
25                 c. Typicality: The Plaintiff’s claims are typical of the claims of the class
26
                       members. The Plaintiff and all members of the Plaintiff Class have claims
27

28
                                                    -5-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 6 of 10



 1                     arising out of the Defendants' common uniform course of conduct complained
 2                     of herein.
 3
                   d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the
 4
                       class members insofar as Plaintiff has no interests that are adverse to the absent
 5
                       class members. The Plaintiff is committed to vigorously litigating this matter.
 6

 7                     Plaintiff has also retained counsel experienced in handling consumer lawsuits,

 8                     complex legal issues, and class actions. Neither the Plaintiff nor her counsel

 9                     have any interests which might cause them not to vigorously pursue the instant
10
                       class action lawsuit.
11
                   e. Superiority: A class action is superior to the other available means for the fair
12
                       and efficient adjudication of this controversy because individual joinder of all
13
                       members would be impracticable. Class action treatment will permit a large
14

15                     number of similarly situated persons to prosecute their common claims in a

16                     single forum efficiently and without unnecessary duplication of effort and
17                     expense that individual actions would engender.
18
           20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure
19
        is also appropriate in that the questions of law and fact common to members of the Plaintiff
20
        Class predominate over any questions affecting an individual member, and a class action is
21

22      superior to other available methods for the fair and efficient adjudication of the controversy.

23         21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

24      the time of class certification motion, seek to certify a class(es) only as to particular issues
25      pursuant to Fed. R. Civ. P. 23(c)(4).
26
27                                        FACTUAL ALLEGATIONS

28
                                                    -6-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 7 of 10



 1         22.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
 2      numbered above herein with the same force and effect as if the same were set forth at length
 3
        herein.
 4
           23.      Some time prior to September 10, 2020, an obligation was allegedly incurred to
 5
        creditor Credit One Bank, N.A.
 6

 7         24.      The Credit One Bank, N.A. obligation arose out of transactions incurred primarily

 8      for personal, family or household purposes.

 9         25.      The alleged Credit One Bank, N.A. obligation is a "debt" as defined by 15 U.S.C.§
10
        1692a(5).
11
           26.      Credit One Bank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
12
           27.      Credit One Bank, N.A. debt purportedly sold the alleged debt to Defendant
13
        Midland Funding who contracted with the Defendant MCM to collect the alleged debt.
14

15

16                               Violation – September 10, 2020 Collection Letter
17         28.      On or about September 10, 2020, Defendant MCM sent the Plaintiff a collection
18
        letter (the “Letter”) regarding the alleged debt owed to Credit One Bank, N.A. See a true and
19
        correct copy of the Letter attached at Exhibit A.
20
           29.      The letter states a current balance of $2,932.33 and gives three payment options:
21

22                  1) Save 10% OFF - Pay 1 payment of $2,638.80

23                  2) Save 5% OFF - Pay 6 consecutive monthly payments of $464.23

24                  3) Pay $50 per month – Payments as low as $50 per month.
25         30.      The third option provided by Defendant is not adequately explained and results in
26
        two different possible interpretations.
27

28
                                                    -7-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 8 of 10



 1         31.     First, Option 3 might be construed to be an option where a discounted amount is
 2      being paid in monthly payments of $50 a month.
 3
           32.     Second, Option 3 might be construed to be an option where monthly payments of
 4
        $50 would be made until the debt is paid off.
 5
           33.     In addition, if Option 3 means that the $50 payment would be made until the debt
 6

 7      is fully paid off, the letter is deceptive because it describes all three options as “a discount

 8      program designed to save you money.” If the debt is being paid in full under Option 3, it is

 9      not a discount program and therefore the letter is deceptive.
10
           34.     By failing to explain whether Option 3 is a settlement option or a full pay option,
11
        the Letter is false, deceptive and misleading.
12
           35.     As a result of Defendants’ deceptive, misleading and unfair debt collection
13
        practices, Plaintiff has been damaged.
14

15
                                  COUNT I
16   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                    et seq.
17
           36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs
18

19      above herein with the same force and effect as if the same were set forth at length herein.

20         37.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff
21      violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.
22
           38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or
23
        misleading representation or means in connection with the collection of any debt.
24
           39.     Defendant violated §1692e:
25

26
                   f. As the Letter it is open to more than one reasonable interpretation, at least one
27
                       of which is inaccurate in violation of §1692e(2).
28
                                                    -8-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 9 of 10



 1                  g. By making a false and misleading representation in violation of §1692e(10).
 2

 3          40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 4      conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

 5      costs and attorneys’ fees.
 6

 7                                   DEMAND FOR TRIAL BY JURY

 8
            41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
 9
        requests a trial by jury on all issues so triable.
10

11

12                                   PRAYER FOR RELIEF
13   WHEREFORE, Plaintiff Clesha Rodriguez aka Jackson, individually and on behalf of all others
14
     similarly situated, demands judgment from Defendant MCM and Defendant Midland Funding, as
15
     follows:
16

17          1.      Declaring that this action is properly maintainable as a Class Action and certifying
18
        Plaintiff as Class representative, and Robert Tzall, Esq. as Class Counsel;
19
            2.      Awarding Plaintiff and the Class statutory damages;
20
            3.      Awarding Plaintiff and the Class actual damages;
21

22          4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

23      expenses;

24          5.      Awarding pre-judgment interest and post-judgment interest; and
25          6.      Awarding Plaintiff and the Class such other and further relief as this Court may
26
        deem just and proper.
27

28
                                                       -9-
     Case 2:20-cv-02153-APG-BNW Document 1 Filed 11/23/20 Page 10 of 10



 1         Dated: November 23, 2020
 2

 3                                                       /s/Robert M. Tzall
                                                  Robert M. Tzall
 4                                                The Law Offices of Robert M. Tzall
                                                  Attorneys for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         - 10 -
